The plaintiff in error assigns error upon the ruling of the court that she was not authorized to maintain the suit in the capacity in which she sues. In view of the evidence we think there was error in the ruling made, as urged by the plaintiff in error. According to the evidence Mrs. Fincher was either the real owner of the notes by purchase in September, 1921, from her sister, Mrs. Henderson, or she was authorized by Mrs. Henderson, as the owner, to act as her agent and prosecute the suit for her. In either capacity Mrs. Fincher could maintain the suit and recover judgment on the notes. The defendants would be fully protected in the judgment so rendered.
And even if it could be asserted that a superior or outstanding right of action on the notes legally existed in favor of the trustee or the creditors in the bankruptcy proceedings, in virtue of fraudulent acts on the part of Mrs. Fincher, the meager evidence here would not warrant the conclusion that the passing of the notes in the first instance by Mrs. Fincher to her sister legally operated as a fraudulent transfer or concealment, or to be in fraud of the Bankruptcy Act itself such as to make void the transfer. However, if such question might be made, it is not made by any creditor participating in the bankruptcy and entitled to be benefited by reopening such proceedings and subjecting the notes to the payment of debts of the estate. In the absence of any evidence or circumstances whatever, as here, tending to show a fraudulent transfer or act in fraud of the Bankruptcy Act (U.S.Comp.St. §§ 9585-9656) itself, the fact that the bankrupt was finally discharged is prima facie proof at least of a want of a fraudulent transfer or act in respect to the notes and of the right to sue on the same.
The judgment is reversed, and the cause remanded.